Citation Nr: 1501532	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected post-operative residuals of recurrent bowel obstruction.

2.  Entitlement to a compensable disability rating for service-connected appendectomy scar.

3.  Entitlement to service connection for right knee disability secondary to service-connected wound of muscle group XI, right calf.

4.  Entitlement to a temporary total disability rating based on hospitalization or convalescence for treatment of a right knee disability

5.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969 with subsequent service in the National Guard.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2009 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

(The issues of entitlement to an increased disability rating for PTSD and entitlement to a TDIU are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of recurrent bowel obstruction are manifested by severe symptoms evidenced by diarrhea, with more or less constant abdominal distress.  The Veteran has occasional fecal incontinence that does not necessitate wearing of a pad and there has been no complete loss of sphincter control.

2.  The appendectomy scar measures 10 cm. by 0.5 cm. and is superficial and stable, with no pain upon examination or resulting limitation of function.

3.  A right knee disability has not been caused or aggravated by the service-connected wound, muscle group XI, right calf.

4.  The Veteran underwent a total replacement of the right knee in April 2009.  He is not service connected for any disability necessitating that surgery.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for post-operative residuals of recurrent bowel obstruction have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301, 7319 (2014).

2.  The criteria for a separate 10 percent rating for fecal incontinence have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2014).

3.  The criteria for a compensable rating for appendectomy scar are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 7804 (2014).

4.  A right knee disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

5.  The criteria for the assignment of a temporary total disability rating following right knee surgery in April 2009 have not been met.  38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a letter dated in September 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the September 2009 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded multiple VA examinations in pursuant of his claims, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination reports summarized herein are sufficient relative to the claims, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with said provisions.



II.  Rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Post-operative residuals of recurrent bowel obstruction

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran has been awarded a 10 percent evaluation for his service-connected post-operative residuals of recurrent bowel obstruction from November 5, 2007, the date of the original service connection claim.  The analysis as to this claim is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As there is no specific rating code for post-operative residuals of recurrent bowel obstruction, the Veteran's service-connected disability has been rated by analogy to adhesions of the peritoneum under 38 C.F.R. § 4.118, Diagnostic Code 7301.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical location and symptomatology are closely analogous).

The Veteran's service-connected post-operative residuals of recurrent bowel obstruction have been rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7301.  However, as will be detailed below, the Board finds that the Veteran's gastrointestinal symptomatology more nearly approximates a 30 percent evaluation under DC 7319 (irritable colon syndrome).

Under DC 7319, a 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent schedular evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Under DC 7332, a noncompensable rating is warranted for healed or slight impairment of sphincter control without leakage; a 10 percent rating is warranted for constant slight impairment of sphincter control, or occasional moderate leakage; a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319).

In this matter, private treatment records indicate that the Veteran underwent surgery for small bowel obstruction in 1980, 1990, 1991, and 2007.  See the private treatment records dated June 2007 and January 2008.

The Veteran was afforded a VA examination in May 2008 as to his post-operative residuals of recurrent bowel obstruction.  The examiner noted that the condition does not affect the Veteran's general health, in that he has gained 25 pounds in the past nine months.  The examiner reported that the Veteran has undergone four surgical interventions due to intestinal blockage, without residuals.  The examiner indicated that the Veteran experiences no nausea, vomiting, chronic constipation, diarrhea, or alternating diarrhea and constipation.  He stated that the Veteran reports abdominal pain of the lower left side, which occurs less than one third of the year.  The examiner reported that the post-operative residuals of recurrent bowel obstruction do not cause functional impairment.  He concluded that the intestinal condition causes significant anemia due to occasional bloody stool, which does not require further diagnosis.  There are no findings of malnutrition.  The examiner opined that the effect of the Veteran's intestinal condition on his daily activities is limited.

In a January 2011 letter, Dr. L.D.P. reported that the Veteran has had many operations for bowel obstruction with recurrent gastrointestinal problems.  He opined that the Veteran's combined service-connected disabilities, including the post-operative residuals of recurrent bowel obstruction, render him unemployable.

The Veteran was afforded a second VA examination as to his post-operative residuals of recurrent bowel obstruction in March 2011.  He reported that he has experienced loose stool since his most recent bowel obstruction procedure in 2007.  Specifically, he stated that he never has a solid bowel movement.  Thirty minutes after he eats he experiences diarrhea.  The Veteran reported that he intermittently loses control of his bowels.  He stated that he was prescribed Colestipol five months ago; however, he has experienced little change in his gastrointestinal symptomatology.  The Veteran also reported a "crampy pain" in his abdomen shortly after eating and immediately prior to developing diarrhea.

Upon physical examination, the March 2011 VA examiner reported that the Veteran's bowel sounds were abnormal; specifically, 'hyperactive.'  He further noted that there was no other abnormality of auscultation.  There was no palpable mass in the abdomen and there was no tenderness or abdominal guarding.  The examiner indicated that the Veteran does not experience incapacitation as a result of his gastrointestinal symptomatology.  He additionally noted that the Veteran declined a rectal examination as "[t]here is weakness of the rectus abdominus muscles without herniation due to repeated surgeries."  The examiner diagnosed the Veteran with "status-post multiple abdominal surgeries for recurrent bowel obstructions secondary to adhesions from appendectomy with residual abdominal muscle weakness, chronic diarrhea, intermittent fecal incontinence and scar formation."  He noted that the Veteran was assigned different duties at work, had increased tardiness and increased absenteeism as a result of his gastrointestinal symptoms.  With respect to daily activities, the Veteran reported that "he has difficulty eating meals away from home because of diarrhea and intermittent fecal incontinence."  

Accordingly, the evidence of record demonstrates that the Veteran's post-operative residuals of recurrent bowel obstruction more closely approximate the criteria for a 30 percent rating.  Specifically, the medical evidence demonstrates that the Veteran experiences diarrhea several times a day with resultant abdominal cramping.  See, e.g., the VA examination report dated March 2011.  Thus, the Board finds the evidence sufficient to show that the Veteran's symptomatology more closely approximates the criteria necessary for a 30 percent rating under Diagnostic Code 7319.

Thirty percent is the maximum schedular rating available under DC 7319, which is representative of severe diarrhea, with more or less constant abdominal distress.  Thus, this is the maximum rating allowable and a higher rating is not warranted under DC 7319 on the basis of the Veteran's diarrhea or abdominal pain at any time during the claim period.  38 C.F.R. § 4.114, DC 7319.

As described above, the Veteran has also reported occasional loss of bowel continence.  See the Board hearing transcript, pg.8.  Thus, the Board has also considered the Veteran's claim under DC 7332 (rectum and anus, impairment of sphincter control).  To this end, although the Veteran reported occasional loss of bowel continence, he specifically stated that he does not wear absorbent pads.  Id. at pgs. 8-9.  Accordingly, the Board finds that these symptoms most closely approximate the criteria for a 10 percent rating under DC 7332, which contemplates occasional moderate fecal leakage.  The Board finds that the Veteran's fecal incontinence is a separate and distinct symptom from his diarrhea, for which he is already being compensated under DC 7319.  38 C.F.R. § 4.114.  Hence, a separate 10 percent rating under DC 7332 is warranted on the basis of occasional moderate fecal leakage.  A rating higher than 10 percent under DC 7332 is not warranted at any time during the claim period as there is no evidence of involuntary bowel movements requiring necessitating the wearing of a pad; nor is there complete loss of sphincter control.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7332.

The Board additionally notes that the Veteran is separately service connected for abdominal scars as a result of his multiple abdominal surgeries.

Appendectomy Scar

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation for his service-connected appendectomy scar from prior to the date of claim.  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected appendectomy scar is currently assigned a noncompensable evaluation under Diagnostic Code (DC) 7805.  The Board initially notes that the criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were changed in September 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim of entitlement to an increased disability rating for the service-connected scar in September 2009, the post-October 2008 criteria apply.

Under DC 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7801 (2014).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7802 (2014).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.
Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2014).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.   Id., Note (2).

Here, the Veteran contends that he is entitled to an increased disability rating for his service-connected appendectomy scar.  See, e.g., the September 2012 Board hearing transcript.  For the reasons set forth below, the Board finds that an increased disability rating is not warranted under the pertinent diagnostic criteria.

The Veteran was afforded a VA examination in March 2011, as to his service-connected appendectomy scar.  Upon physical examination, the examiner determined that the appendectomy scar measured 10 cm. by 0.5 cm.  The examiner indicated that the scar was hyperpigmented, but nontender.  There was no evidence of skin breakdown.  The scar was superficial with no adherence to the underlying tissue.  The examiner reported the scar was of normal texture.  There was none of the following:  loss of covering skin, elevation or depression, inflammation, edema, keloid formation, indurations, inflexibility, gross distortion, or asymmetry of any feature.  The examiner also noted that there is no limitation of movement or loss of function as a result of the scar.

At the September 2012 Board hearing, the Veteran testified that his appendectomy scar was not painful.  See the September 2012 Board hearing transcript, pg. 12.  He further stated that the scar was not numb, although he had a loss of feeling from his multiple intestinal blockage surgeries.  Id.

In short, the medical evidence shows that the Veteran's appendectomy scar is stable and nontender without any functional loss.  Accordingly, a compensable disability rating is not warranted under Diagnostic Code 7804 or any of the potentially applicable diagnostic codes.  Diagnostic Code 7805 relates to scars that should be rated pursuant to limitation of function of the affected part.  As noted above, there is no evidence that the Veteran experiences any functional impairment due to the appendectomy scar.  Accordingly, the Board finds that a higher evaluation is not warranted.  See 38 C.F.R. § 4.118.

Additional considerations

Additionally, the Board finds that the Veteran's post-operative residuals of recurrent bowel obstruction and appendectomy scar do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria sufficiently address the Veteran's post-operative residuals of recurrent bowel obstruction and appendectomy scar.  Thus, the Board finds that the Veteran's disability picture is specifically contemplated by the rating schedule, and the currently assigned ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his post-operative residuals of recurrent bowel obstruction and appendectomy scar are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by the service-connected disabilities that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

III.  Service connection claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

Here, the Veteran has asserted entitlement to service connection for a right knee disability, which he contends is due to or aggravated by his service-connected wound, muscle group XI, right calf.  See, e.g., the Board hearing transcript dated September 2012.  Notably, the Veteran has maintained this theory of entitlement from the date of claim.  See the Veteran's claim dated September 2009; the notice of disagreement (NOD) dated January 2011; the VA Form 9 dated January 2012; and the Board hearing transcript dated September 2012.  The Board will thus address his claim for service connection for right knee claim on a secondary basis.

Initially, the Board recognizes that the Veteran is service connected for wound, muscle group XI, right calf.

The Veteran's STRs are negative for complaints of or treatment for a right knee disability.  At the September 1969 separation examination, the Veteran denied ever having experienced knee symptomatology.

A March 2008 x-ray of the right knee revealed "[c]hronic osteoarthritic changes predominantly affecting the medial and patellofemoral joint compartments."  The Veteran was afforded a VA examination in March 2008 at which time the VA examiner confirmed a diagnosis of degenerative joint disease (DJD) of the right knee.

In an April 2009 letter, Dr. J.C.S. noted that the Veteran required a total right knee replacement surgery in April 2009 due to DJD with varus deformity.  Dr. J.C.S. explained that the Veteran "has had chronic problems in his right lower extremity because of [a] shrapnel injury during the Vietnam War.  This caused chronic numbness in his leg and has altered his gait pattern."  Dr. J.C.S. continued, "[o]ver the years, he has had other injuries to his knee, trying to work and carry out his responsibilities as a foreman in a machine shop.  However, the chronic problems in his right leg have further accentuated the deterioration and progression of the arthritis in his knee."

The Veteran was afforded a VA examination in March 2011 at which time the examiner confirmed a diagnosis of status-post right knee replacement with residual loss of motion and mild weakness."  With respect to the question of medical nexus, the examiner concluded, 

after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature, the Veteran's status-post right knee replacement with residual loss of motion and mild weakness is less likely as not related to or aggravated by his injury to muscle group XI in the service and is at least as likely as not a result of a forty year history of working long hours doing manual labor and standing on his feet for greater than ten hours per day on a concrete surface, the on the job injury sustained to the right knee in 1979, being overweight, and/or the normal process of aging.  If the Veteran's abnormal gait due to his service-connected muscle group XI was the etiology of his right knee condition then the other weight bearing joints of the same extremity would have been affected.  This is not the case as the x-rays of the bilateral feet, ankles, and hips show symmetrical arthritic changes.  The Veteran's current gait abnormality is more related to his right total knee joint replacement than to this old injury to muscle group XI right lower extremity.

See the VA examination report dated March 2011.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The March 2011 VA examiner's opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board finds that favorable opinion rendered by Dr. J.C.S. is outweighed by March 2011 VA medical opinion, which was based upon the examiner's thorough consideration of the Veteran's medical history and the implications of the pertinent medical literature in rendering his medical nexus opinion.  Although the VA examiner provides a somewhat equivocal opinion, the underlying analysis and explanation make it clear that the examiner believed the likelihood that knee disability was due to the muscle injury was significantly less than the likelihood that the knee disability was due to other post-service factors.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present additional medical evidence in support of his right knee claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The Veteran has submitted his own statements in support of his claim of service connection.  As a lay person, he is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, however, is not competent to provide a medical conclusion as to whether a disability is due to his service-connected disability.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his right knee disability is caused or aggravated by his service-connected injury to muscle group XI, laypersons without medical training, such as the Veteran, are not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2014).  The Board further observes that the Veteran's contentions in support of service connection, including as to dependent and/or aggravated symptomatology, are contradicted by the findings of the March 2011 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability, asserted as secondary to the service-connected injury to muscle group XI.  38 U.S.C.A §5107 (West 2002 & Supp. 2013).

The Veteran is also seeking a temporary total disability rating based on the need for convalescence following total right knee replacement surgery in April 2009.  A temporary total disability rating will be assigned if treatment of a service-connected disability resulted in:  (1) surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2014).

As set forth above, service connection is not in effect for a right knee disability; thus, a temporary total rating following surgery for that disability in April 2009 is not warranted.  Because the right knee disability is not service connected and a temporary total rating is only available for service-connected conditions, an award may not be made.  Absent an award of service connection for any disability of the right knee that necessitated the 2009 surgery, the temporary total disability rating may not be granted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).


ORDER

Entitlement to a 30 percent rating for post-operative residuals of recurrent bowel obstruction is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate disability evaluation of 10 percent under Diagnostic Code 7332 for fecal incontinence is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a compensable disability rating for service-connected appendectomy scar is denied.

Entitlement to service connection for a right knee disability secondary to muscle damage of the right calf is denied.

A temporary total disability evaluation due to surgical convalescence following surgery in April 2009 is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.

The Veteran contends that his service-connected PTSD is more disabling than the current 30 percent evaluation reflects.  He was most recently afforded a VA examination in February 2011.  The Veteran has subsequently contended that his psychiatric symptoms are worse than were described by the February 2011 VA examiner; specifically, he indicated that he experiences increasing social problems, including conflicts with his family and social isolation.  See the September 2012 Board hearing transcript, pgs. 4-7.  Moreover, the Veteran testified that he recently began mental health counseling through the VA PTSD clinic.  Id. at pg. 5.

The evidence of record is therefore unclear concerning the current severity of the Veteran's disability.  Thus, to ensure that the record reflects the current extent of this disorder, a psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected PTSD and to the extent of functional occupational impairment associated with this disability.
Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

As the Veteran and his representative have asserted that the Veteran is entitled to a TDIU based, in part, on his service-connected PTSD, his claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim that remains on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since December 1, 2011.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned in accordance with DSM-IV, along with an explanation of the number assigned.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Also, the examiner should opine as to the effect of this service-connected disability and the combined effect of all service-connected disabilities on the Veteran's ability to obtain and to maintain gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


